Title: To Alexander Hamilton from Jeremiah Olney, 8 September 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, September 8, 1790. “A coasting vessel, of about 49. tons burthen, belonging to this place, having on board a quantity of cheese, stone lime, tow cloth &c manufactured in the United States, and to the amount of about forty Dollars in European Goods sailed the beginning of August for Alexandria in Virginia. On a previous application of the Capt and owners to me, I told them, that by the act extending the privileges of licensed vessels from 20 to 50 Tons, I conceived there was no occasion for taking a certified manifest and permit from this office, for a vessel under 50 tons, going Coastwise, not having on board dutiable goods to the amot of 200 Dollars, or upwards of 400 galls of Spirits. The vessel therefore departed without them, but the event has shewn that I was mistaken, the Cargo being on her arrival at Alexandria, taken into possession by the Collector. In this unfortunate situation of the affair, I think it my duty to do every thing in my power for the relief of those concerned in the Goods, the vessel having retd to this port; I therefore Sir, take the liberty of enclosing, for your perusal, the letter I have written to Mr Lee.…”
